The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The substitute specification filed 3 February 2022 in the Remarks has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: neither a clean copy nor a marked-up copy of the substitute specification has been supplied.
Drawing Objections
The drawings of 3 February 2022 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 90, 100, 110.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are interpreted as seen in annotated Fig. 5, below.

    PNG
    media_image1.png
    832
    921
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, which depends from claim 1, recites “a body” and “a straight portion”.  It is unclear if the “a body” or the “a straight portion” are the same as previously recited in claim 1 or if they are different structures.  The claim is being examined as best as can be understood in this Action.
Claims 7-10, which each depend from claim 1, recite “a body”.  It is unclear if the “a body” is the same as previously recited in claim 1 or if it is a different structure.  The claim is being examined as best as can be understood in this Action.
Claim 7 also recites the limitation "the large opening" in the thirteenth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is assumed that the Applicant mean “the wide opening” from claim 1 and Examined as such in this action.
Claim 9 recites the limitation "the first tapered portion" in the fourth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chick (U.S. Pub. 2006/0049218 in view of Tanguy, et al. (“Tanguy”) (U.S. Pub. 2016/0066720).
Regarding claim 1, Chick discloses a caulk tube replacement top comprising: a body (Fig. 5: 5); the body has a wide opening (opening in lip 10 of the body, opposite of nozzle 8) that is configured to surround the output end of a caulk tube (paragraph [0025]: “the lip 10 will slide over the exterior of the tube”), a straight portion (Fig. 5: 10) and a top;
a tip (at the end of nozzle 8) extending from the top of the body, the tip and body are hollow.
Chick discloses a portion (lip 10) that extends from the wide opening to provide a snug fit (paragraph [0026]) to seal exteriorly on the end of a caulk tube (1) (“minimize the creep or oozing of any of the caulking material from this region of the tube-replacement nozzle interface, but rather, when pressure is applied to the caulk, by means of the piston of the caulking gun, it will simply exit out the end of the tube, through its nozzle 8, in a manner as known in the art”.)  
Chick does not specify that multiple tapered portions.
Tanguy discloses a dispensing container adapter with first and second tapered portions (45 and 47 arranged on 43) which provide a compression seal (paragraph [0087]: “The clamping force generates sealing by surface contact between at least part of the inner surface 45 and the periphery 103 of the container 100.”)  Tanguy also discloses that the tapered portions may accommodate (paragraph [0089]) “Conventional containers in the field of cookery which are designed to contain beverages are habitually contained in this range of values, for example those of the glass, goblet, cup, mug type etc.”
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify Chick by adding Tanguy’s first tapered portion extending from the straight portion towards the top to provide a compression seal on caulk tubes; and a second tapered portion extending from the first tapered portion, to the top of the body to create a compression seal on other caulk tubes with smaller diameters in order to hermetically seal around the output end of the caulk tube container by clamping compression seal (Tanguy: paragraph [0083]) to avoid leaks.
Regarding claim 2, Chick discloses (paragraph [0023]) that the nozzle’s tip can be cut to provide a vent opening “as known in the art” and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to cut the nozzle to create a circular vent opening in order to “providing an opening size properly for the particular demands of the job required to be caulked.” (Paragraph [0023])
Regarding claim 6, Chick discloses a caulk tube replacement top of claim 1 comprising: a body (Fig. 5: 5) that has a straight portion (Fig. 5: 10) which starts at the wide opening and extends to the first tapered portion, that is configured with at least one tapered section to form a compression seal on a caulk tube, as modified by Tanguy and explained in the rejection of claim 1, above.
Regarding claim 7, Chick, as modified by Tanguy, discloses a caulk tube replacement top of claim 1 comprising: a body (Fig. 5: 5) that has a straight portion (Fig. 5: 10) which starts at the wide opening and extends to the first tapered portion, as modified by Tanguy, which narrows in diameter as it approaches the top to create a compression seal on a caulk tube.
Regarding claim 8, Chick, as modified by Tanguy, discloses a caulk tube replacement top of claim 1 comprising: a body (Fig. 5: 5) that has a straight portion (Fig. 5: 10) which starts at the wide opening and two tapered portions, as modified by Tanguy, that transition continuously in same direction as an axis (Tanguy, Fig. 13: axis X) from the straight portion to the top of the body to form a compression seal on caulk tubes.
Regarding claim 9, Chick, as modified by Tanguy, discloses a caulk tube replacement top of claim 1 comprising: a body (Fig. 5: 5) that has a straight portion (Fig. 5: 10) which starts at the wide opening and a second tapered portion that starts at the first tapered portion and ends a the top of the body, the second tapered portion narrows in diameter as it approaches the top.
Regarding claim 10, Chick, as modified by Tanguy, discloses a caulk tube replacement top of claim 1 comprising: a body (Fig. 5: 5) including a straight portion that provides stability, that starts at the wide opening and first and second tapered portions, as taught by Tanguy.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chick and Tanguy as applied to claim 1 above, and further in view of Van Moerkerken (U.S. Pat. 5,582,331) and Herman (U.S.Pat. 8,011,538).
Regarding claim 5, Chick discloses a tube container (1) but is regards to a top and bottom adapter ring; however, Herman discloses (Fig. 8C) a top (front) adapter ring (proximate dispensing end of 84) and a bottom (rear) adapter ring (opposite end of 84) both surrounding the container top and bottom (col. 5, lines 21-29), effectively transforming the diameter of the container top and bottom into that of a standard sized tube, such as a plastic caulk tube container; and wherein the top and bottom adapter rings facilitate use of the tube container in a standard-sized caulk gun. (Fig. 7)
It would have been obvious to one with ordinary skill in the art at the time the application was filed to modify the combination as taught by Herman in order for Chick’s caulking gun to accommodate different sized tube containers, such as metal caulk tubes, without purchasing different sized dispensing guns (Herman: col. 1, lines 25-28) while enabling the use of the combination’s caulk tube replacement top to seal against the adapter ring to form an air tight (Tanguy: “hermitically”) seal.
Response to Arguments
Applicant's arguments filed 3 February 2022 have been fully considered but they are not persuasive.  The Applicant alleges on page 2 of the Remarks that the Office has already classified Tanguy as being non-analogous art.  The Office has never conceded that Tanguy is non-analagous art.  In fact, Tanguy’s invention of a “Closing Part for a Beverage Container” endeavors to “sealingly fit onto an assortment of containers having different sizes” through “a plurality of elastic deformation ranges or the flared portion (43) depending on which portion thereof is deformed in a state of connection to a container.” (Abstract)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MJM/            Examiner, Art Unit 3754                                                                                                                                                                                            

/Jeremy Carroll/            Primary Examiner, Art Unit 3754